from an order and judgment (one paper) of the Supreme Court, Oneida County (Samuel D. Hester, J.), entered October 6, 2006 in a breach of contract action. The order and judgment, insofar as appealed from, granted in part plaintiffs motion for partial summary judgment, granted judgment to plaintiff on the first cause of action against defendant Hunt Construction Group, Inc. in the amount of $657,351, together with interest, and denied the cross motion of that defendant for summary judgment dismissing the complaint against it.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Martoche, J.P., Smith, Peradotto, Green and Pine, JJ.